Name: Commission Regulation (EEC) No 3539/91 of 5 December 1991 amending Regulation (EEC) No 3458/91 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 12. 91 Official Journal of the European Communities No L 335/ 11 COMMISSION REGULATION (EEC) No 3539/91 of 5 December 1991 amending Regulation (EEC) No 3458/91 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 3458/91 (3) issued an invitation to tender for the supply, as food aid, of 1 965 tonnes of cereals : HAS ADOPTED THIS REGULATION : Article 1 In point 10 of the Annex I to Regulation (EEC) No 3458/91 , the following note (12) shall be added : '(12) Exceptionally, the product may be packaged in sacks of the following type :  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 grams/m2,  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 grams/m2,  one double-bound polyethylene internal pocket at least 0,06 mm thick,  top and bottom seals of bag to be pasted ;  net weight of bags : 25 kg.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas following the rapid entry into force of Commis ­ sion Communication 91 /C 114/01 regarding the charac ­ teristics of products to be supplied under the Community food aid programme (4), suppliers of sacks for the packag ­ ing of oat flakes are faced with a surplus of sacks of a type not specified in the Communication ; whereas such sacks should therefore be permitted, exceptionally, to be used for the supply of the food aid provided for in Regulation (EEC) No 3458/91 , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . 0 OJ No L 327, 29 . 11 . 1991 , p. 16, (4) OJ No C 114, 29. 4. 1991 , p. 1 .